DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
Claims 1-20 are pending.

Papers Submitted
It is hereby acknowledged that the following papers have been received and placed of record in the file:
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on June 29, 2021 has been entered.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on June 29, 2021 is/are in compliance with the provisional of 37 CFR 1.97. Accordingly, the information disclosure statement is being considered by the examiner.

Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance:
The claims are directed to a specific way of managing and rolling back data. Specifically the claims requires creating an application that includes objects separated into a first and second portion. Application snapshots of the objects and storage volume snapshots of the mounted first portions are created and used for rollback. The rollback with respect to the snapshots are performed using a specific order of unique steps.
The prior art DHAMDHERE et al. (US 2019/0065323) discloses multiple computing nodes and orchestrators to perform the creation of application objects, snapshot of the application and of the storage volume. DHAMDHERE further discloses deploying application from the snapshot to form a new application instance.
The prior art Wayda et al. (US 2008/0256141) discloses the use of snapshots and restoration according to the snapshots. The data in Wayda is separated into two different areas, a preserved data area and a write data area. The restore command in Wayda causes the controller to delete data in the write data area to restore to the point-in-time when the snapshot was created. Differing from the claims the restore in Wayda only deletes data in the second portion/area rather than the deleting the second portion/area, rolling back a storage volume according to the storage volume snapshot, mounting the first portion/area, and recreating the second portion/area.
The prior art does not suggest or disclose rollback instruction to rollback the first application to the application snapshot by performing in chronological order the steps of a) deleting only the second portion of the objects, b) rollback of the storage volume to the storage volume snapshot and mounting the storage volume to the first portion after rolling back, and c) recreating the second portions of the objects.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SIDNEY LI whose telephone number is (571)270-5967.  The examiner can normally be reached on Monday to Friday 10:00 AM to 6:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Rones can be reached on (571) 272-4085.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/SIDNEY LI/Examiner, Art Unit 2136                                                                                                                                                                                                        
/Christopher D Birkhimer/Primary Examiner, Art Unit 2136